Court of Appeals, State of Michigan

                                              ORDER
                                                                          Christopher M. Murray
Kurt C Nielsen v Safeguard Properties LLC                                  Presiding Judge

Docket No.    333244                                                      Karen M. Fort Hood

LC No.        2015-149178-NZ                                              Elizabeth L. Gleicher
                                                                           Judges


                The Court orders that the November 9, 2017 opinion is hereby AMENDED to correct a
clerical error in the caption information. The opinion caption is amended to correct the spelling of
plaintiff-appellant's name to "Kurt C. Nielsen.".

              In all other respects, the November 9, 2017 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                DEC 2 1 2017
                                       Date